Citation Nr: 1115831	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.

6.  Entitlement to an initial compensable evaluation for tinea cruris.

7.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, in April 2007 and February 2008.  The Veteran appeared for a video conference hearing in January 2010, at which the TDIU issue was raised.  He subsequently submitted additional mental health records with a signed waiver of RO review.  38 C.F.R. § 20.1304(c) (2010) (allowing Board to consider evidence in the first instance).

The claims for service connection for hypertension, higher initial evaluations for PTSD and tinea cruris, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show a causal relationship between current bilateral hearing loss and service.

2.  The competent and credible evidence of record does not show a causal relationship between current tinnitus and service.

3.  The competent and credible evidence of record does not show a causal relationship between a current allergy disability and service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  A disability manifested by allergies was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was provided with notice in compliance with 38 C.F.R. § 3.159(b) in a January 2007 letter, issued prior to the appealed April 2007 rating decision that addressed the service-connection claims discussed herein.  This letter also contains the information required under Dingess.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, all records of relevant treatment reported by the Veteran have been obtained.  Moreover, the nature and etiology of the claimed bilateral hearing loss was fully addressed in a December 2007 VA audiological examination report.  This examiner did not provide an opinion as to the etiology of the claimed tinnitus, and the claimed allergies have not been addressed upon examination to date.  As explained below, however, there is no competent and credible evidence to support those claims, and further examinations are accordingly not "necessary" under 38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, certain chronic diseases, including such organic neurological disorders as bilateral hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
Before service connection may be granted for hearing loss, however, that loss must be of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran has asserted that his allergies are attributable to exposure to Agent Orange in service.  VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  However, allergies are not on the 38 C.F.R. § 3.309(e) list, and the regulations concerning herbicide exposure are accordingly not applicable in this case.
 
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The Board has reviewed the Veteran's service treatment records and notes that they are negative for tinnitus or allergies, and the Veteran denied all respiratory symptoms and ear trouble in his October 1971 separation Report of Medical History.  As to hearing loss, the following pure tone thresholds, in decibels, were noted at entry in December 1968:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-
-5
LEFT
15
-5
-5
-
5

The audiological findings at the time of separation in October 1971 were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Subsequent to service, the claims file includes a statement from Roy D. Carlson, M.D., who noted that the Veteran "probably" had some noise-related hearing loss, "based on his description that he noted hearing loss while he was still in the Service."  Dr. Carlson noted that while there might be an age-related component to the hearing loss, his "suspicion" was that most of this was noise-related from the Veteran's military experience.  The accompanying audiological evaluations showed pure tone thresholds at the 2000 and 4000 Hertz levels above 40 decibels upon air conduction testing, consistent with a disability under 38 C.F.R. § 3.385.

In a May 2007 statement, Stanley R. Lane, M.D., noted that the Veteran had been under his care for a number of years and suffered from allergic reactions to pollens, dust mites, and moles.  A statement from Beena M. Daniel, M.D., dated in September 2007 indicates that the Veteran had been seen at her practice since March 2002 and had been under her care since January 2007 for allergic rhinitis.  

The Veteran underwent a VA audiological examination in December 2007, with an examiner who reviewed the claims file and noted the Veteran's reported history of hearing loss that began "30 to 35 years ago" and tinnitus that he had "been aware of...for approximately 20-25 years."  The examination did reveal average pure tone threshold and Maryland CNC scores meeting the criteria of 38 C.F.R. § 3.385 bilaterally.  The examiner also reviewed Dr. Carlson's record but noted that the Veteran had hearing within normal limits upon evaluations in 1968 and 1971.  Based upon this, and the absence of other complaints of hearing loss and tinnitus, the examiner found that "it would appear less likely as not that the hearing loss is a result of military service."

The Board finds that the competent and credible evidence of record does not support the Veteran's claims.  Dr. Carlson's opinion suggesting a "suspicion" of hearing loss due to noise exposure in service is of no more than minimal probative value, as it is speculative in nature (e.g., "probably") and was based only upon a reported history from the Veteran, rather than on a claims file review or an extensive period of treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  By contrast, the unfavorable medical opinion provided by the VA examiner in December 2007 was based upon a claims file review and is supported by the rationale that there was no evidence of hearing loss in service.  The Board thus finds this opinion to have substantially greater probative value than that of Dr. Carlson with regard to the hearing loss claim.

Particularly in note of Charles and the other Court decisions concerning disability symptoms capable of lay observation, the Board does not doubt the Veteran's ability to have observed diminished hearing, tinnitus, and allergy symptoms.  The Board does, however, question his credibility.  Although the Veteran has on several occasions suggested that his symptoms have existed since service, he denied all ear and upper respiratory symptoms at separation from service in October 1971.  The Board accords such admissions high probative value, as he denied any problems contemporaneously with his service.  Moreover, during his December 2007 VA examination, he reported hearing loss for 30 to 35 years and tinnitus for 20 to 25 years; his separation from service, however, was in November 1971, more than 36 years prior to the examination - meaning that the Veteran essentially asserted in this instance that both disabilities arose more than one year following service.  For all three disabilities, the Board must find that the Veteran's assertions about the readily observable continuous symptoms of the claimed disabilities are not at all credible in nature and have no probative value.

As a final matter, the Board notes that the Veteran's December 2007 VA examination did not directly address the etiology of his tinnitus, and he has not been afforded a VA examination addressing the nature and etiology of his claimed allergy disorder.  However, as indicated above, there is no competent medical evidence supporting these claims, and the Veteran's contentions have been found to not be credible.  Accordingly, VA examinations addressing the etiology of these two disorders are not "necessary" under 38 C.F.R. § 3.159(c).  See 38 U.S.C.A. § 5103A(d) (an examination is required when there is competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of a disability; there is an indication the current disability or symptoms may be associated with service; and there is insufficient medical evidence to make a decision).  

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and allergies, and these claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for allergies is denied.


REMAND

As to the hypertension claim, the Board has two concerns.  First, the January 2007 notice letter, issued prior to the grant of service connection for PTSD, did not address the provisions of 38 C.F.R. § 3.310 concerning secondary service connection.  Second, this claim was addressed in a March 2009 VA hypertension examination report, with the examiner finding "no medical literature that I am aware that states that hypertension can be secondary to or caused by" PTSD.  In February 2010, however, the RO received treatise evidence from the Veteran supporting the finding of cardiovascular damage due to anxiety, and, in an accompanying January 2010 statement from Ralph Gary Rainey, M.D., it was noted that "stress can be a contributing factor in hypertension and its management."  The Board thus finds that the VA examiner's negative nexus opinion should be reconsidered in light of the new evidence.  

With regard to PTSD, the claims file contains VA medical and therapy records dated through May 2009.  Subsequently received evidence includes a January 2010 outpatient report from a VA doctor at the VA Outpatient Clinic (VAOPC) in Fort Dix, New Jersey, as well as a statement from a VA social worker indicating that the Veteran had been attending PTSD group meetings "weekly" since June 2007.  Updated VA records should accordingly be obtained.  Also, since the March 2009 VA psychiatric examination contains conflicting findings (e.g,. a Global Assessment of Functioning Score of 45 was assigned, and PTSD was described as severe, but impairment in performing day-to-day activities was described as mild), the Board finds that a further VA examination is warranted.

As to tinea cruris, the Veteran reported during his January 2010 hearing that his rash had worsened since his last VA examination in June 2009.  A reexamination is thus warranted.  See VAOPGCPREC 11-95 (April 7, 1995).

Finally, during his January 2010 hearing, the Veteran's representative asserted that he "cannot work at this time because of his PTSD issues."  This statement raises a TDIU claim, which should be addressed as part of this underlying appeal but requires notification under 38 C.F.R. § 3.159(b) and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claims on appeal.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  Specifically, the provisions of 38 C.F.R. § 3.310 must be addressed as to the claim for service connection for hypertension, and full notification for the TDIU claim is needed.

2.  The Veteran's claims file should be returned to the VA examiner who conducted the March 2009 hypertension examination (or another qualified medical professional, if that examiner is unavailable) to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD.  This examiner must provide a detailed rationale and must fully consider the new evidence received from the Veteran in February 2010.

3.  The Veteran should be afforded a VA psychiatric examination, with a psychologist or psychiatrist, to determine the symptoms and severity of the service-connected PTSD.  The examiner must review the claims file in conjunction with the examination.    

All tests and studies deemed necessary by the examiner should be performed.  All subjective complaints and objective findings must be addressed in an examination report.  A multi-axial diagnosis, with a GAF score, must be assigned, and the examiner must explain what this score means in terms of occupational and social impairment.  The examiner must also discuss the March 2009 VA examination report and address the contradictions between the assigned GAF score and the commentary of the examiner.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  The Veteran should also be afforded a VA skin examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected tinea cruris.  The examiner must review the claims file in conjunction with the examination.    

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically address: 1) the percentage of total skin area covered by tinea cruris; 2) the percentage of total exposed areas covered by tinea cruris; 3) the question of whether intermittent systemic therapies such as corticosteroids or other immunosuppressive drugs are required, and the duration of such therapy; and 4) the extent of any resultant scarring.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claims for service connection for hypertension, higher initial evaluations for PTSD and tinea cruris, and TDIU must be readjudicated.  If the determination of any of these claims remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


